UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1095


HEATHER C. HOFFMAN,

                   Plaintiff - Appellant,

             v.

P.J. TANNER, Beaufort County Sheriff; CHIEF DEPUTY MICHAEL
HATFIELD; STAFF SERGEANT ERIC CALENDINE; CORPORAL ANDREW
CALORE; J. EDWARD ALLEN, Beaufort County Coroner; STEPHANIE
SMART-GITTINGS, Circuit Defender, Beaufort County Public Defender's
Office; DUFFIE STONE, Fourteenth Circuit Court Solicitor; DR. SUSAN ERIN
PRESNELL, MUSC Medical Examiner; MS. CATHERINE E. HEIGEL, Director,
SC Department of Health and Environmental Control; JERRI ANN ROSENEAU,
Beaufort County Magistrate Court Clerk of Court; AT&T,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Richard Mark Gergel, District Judge. (9:18-cv-01146-RMG-BM)


Submitted: April 25, 2019                                   Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Heather C. Hoffman, Appellant Pro Se. Mary Bass Lohr, HOWELL, GIBSON &
HUGHES, PA, Beaufort, South Carolina; Hervery B.O. Young, SOUTH CAROLINA
COMMISSION ON INDIGENT DEFENSE, Columbia, South Carolina; Elloree Ann
Ganes, Barbara Wynne Showers, HOOD LAW FIRM, Charleston, South Carolina;
Andrew Richard Hand, WILLOUGHBY & HOEFER, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Heather C. Hoffman appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her civil rights complaint

alleging 42 U.S.C. § 1983 (2012) claims and other related constitutional violations. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Hoffman v. Tanner, No. 9:18-cv-01146-RMG-BM

(D.S.C. Dec. 26, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          3